                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION




JOSE TORRES,

                       Petitioner,

v.                                                         Case Number: 18-CV-10591
                                                           HON. AVERN COHN
RANDEE REWERTS,

                       Respondent.
                                            /

                         MEMORANDUM AND ORDER
             GRANTING RESPONDENT’S MOTION TO DISMISS (ECF No. 7)
                                   AND
                   DENYING CERTIFICATE OF APPEALABILITY

                                        I. Introduction

         This is a habeas case under 28 U.S.C. § 2254. Petitioner Jose Torres (Petitioner)

filed a petition for a writ of habeas corpus challenging his convictions for three counts of

first-degree criminal sexual conduct, M.C.L. § 750.520b(1)(a). Respondent, through the

Attorney General’s office, filed a motion to dismiss on the grounds that the petition is

untimely. For the reasons that follow, the motion will be granted.

                                        II. Background

         Petitioner’s convictions arise from the sexual assault of then eight-year-old T.M. in

December 1998 at the home Petitioner shared with his mother, Luz Rodriguez, in Pontiac.

         Petitioner was convicted by a jury and sentenced to concurrent terms of twenty to

fifty years in prison. His convictions were affirmed on direct appeal. People v. Torres, No.

240738, 2003 WL 22138279 (Sept. 16, 2003), lv. den. 494 Mich. 1003 (Mich. Jan. 27,

2004).
       In 2004, Petitioner filed a motion for relief from judgment in the trial court. The trial

court denied the motion. See People v. Torres, No. 01-181975 (Oakland Cty. Cir. Ct. Apr.

25, 2005) (ECF No. 8-10). On July 20, 2005, the Michigan Court of Appeals dismissed

Petitioner’s delayed application for leave to appeal for “failure to pursue the case in

conformity with the rules.” People v. Torres, No. 263263 (Mich. Ct. App. July 20, 2005)

(ECF No. 8-20, PageID. 923).

       On October 12, 2005, Petitioner filed a habeas petition under 28 U.S.C. § 2241.

The Court denied the petition. Torres v. Davis, No. 2:05-cv-73917 (E.D. Mich. Oct. 12,

2005). The Court also denied a certificate of appealability. Torres v. Davis, No. 2:05-cv-

73917, 2006 WL 1943877 (E.D. Mich. July 11, 2006). The Sixth Circuit Court of Appeals

declined to issue a certificate of appealability. Torres v. Davis, No. 06-1952 (6th Cir. Feb.

9, 2007).

       On June 16, 2008, Petitioner filed a second motion for relief from judgment in the

trial court. The trial court denied the motion because it was a second motion and failed to

satisfy either of the two circumstances enumerated in Mich. Ct. R. 6.502(G), under which

a successive motion may be filed. People v. Torres, No. 01-181975 (Oakland Cty. Cir. Ct.

Sept. 23, 2008) (ECF No. 8-12). The Michigan Court of Appeals dismissed Petitioner’s

delayed application for leave to appeal because an “appeal from [an] order denying a

successive motion for relief from judgment is prohibited by M.C.R. 6.502(G).” People v.

Torres, No. 293902 (Mich. Ct. App. Oct. 20, 2009) (ECF No. 8-22, PageID.1237).

Petitioner did not seek leave to appeal to the Michigan Supreme Court.

       On August 20, 2015, Petitioner filed another motion for relief from judgment in the

trial court claiming that his successive motion should be permitted under the newly-


                                               2
discovered evidence and retroactive change in the law exceptions to the ban on

successive petitions found in Mich. Ct. R. 6.502(G)(2). The trial court denied the motion.

People v. Torres, No. 01-181975 (Oct. 12, 2015) (ECF No. 8-15). The Michigan Court of

Appeals denied leave to appeal. People v. Torres, No. 332527 (Mich. Ct. App. May 31,

2017) (ECF No. 8-24). On May 31, 2017, the Michigan Supreme Court also denied leave

to appeal. People v. Torres, 901 N.W.2d 842 (Mich. 2017).

       On September 1, 2017, Petitioner filed a motion in the Sixth Circuit Court of

Appeals for an order authorizing the filing of a successive habeas petition. The court of

appeals denied the motion as unnecessary. In re: Jose Torres, No. 17-2087 (6th Cir.

Feb. 5, 2018) (ECF No. 1-1, PageID.117).

       Petitioner filed the instant petition under § 2254 on February 14, 2018.

Respondent filed the motion to dismiss to which Petitioner responded. See ECF Nos 7, 9.

The Court denied the motion to dismiss without prejudice and, believing the petition was

successive, transferred it to the Sixth Circuit. (ECF No. 12). Petitioner then filed a motion

for reconsideration, explaining that the petition was not successive. (ECF No. 13). The

Court granted the motion and reopened the case. (ECF No. 14). Thus, Respondent’s

motion to dismiss is not properly before the Court.

                                      III. Discussion

                                             A.

       28 U.S.C. § 2254(d) imposes a one-year limitations period for habeas petitions.

See 28 U.S.C. § 2244(d)(1). A prisoner must file a federal habeas corpus petition within

one year from the latest of the following four dates:

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

                                              3
         (B) the date on which the impediment to filing an application created by
         State action in violation of the Constitution or laws of the United States is
         removed, if the applicant was prevented from filing by such State action;

         (C) the date on which the constitutional right asserted was initially
         recognized by the Supreme Court, if the right has been newly recognized by
         the Supreme Court and made retroactively applicable to cases on collateral
         review; or

         (D) the date on which the factual predicate of the claim or claims presented
         could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

         Respondent argues that the one year limitations period should be measured under

subsection (A), that is, from the date on which the judgment became final. Petitioner

argues that the relevant subsection is (D), measuring the limitations period from the date

on which the factual predicate became known. Both subsections are considered in turn

below.

                                                B.

         Subsection § 2244(d)(1)(D) provides that, where applicable, the limitations period

shall run from the “the date on which the factual predicate of the claim or claims

presented could have been discovered through the exercise of due diligence.”

§ 2244(d)(1)(D). The applicability of § 2244(d)(1)(D) is evaluated on a claim-by-claim

basis. See Pace v. DiGuglielmo, 544 U.S. 408, 416 n.6 (2005) (the limitations period is

considered claim-by-claim under § 2244(d)(1)(D)). Section 2244(d)(1)(D) “does not

convey a statutory right to an extended delay ... while a habeas petitioner gathers every

possible scrap of evidence that might ... support his claim.” Sorce v. Artuz, 73 F. Supp.2d

292, 294-95 (E.D. N.Y.1999) (internal quotation omitted). A habeas petitioner has the

burden of proof in establishing that he exercised due diligence in searching for the factual


                                                4
predicate of the habeas claims. Stokes v. Leonard, 36 F. App’x 801, 804 (6th Cir. 2002).

“An application that ‘merely alleges that the applicant did not actually know the facts

underlying his ... claim’ is insufficient to show due diligence.” Id. (quoting In re Boshears,

110 F.3d 1538, 1540 (11th Cir. 1997)).

       Petitioner argues that the limitations period should run from June 27, 2015, when

his mother, Luz Rodriguez, executed an affidavit stating: (1) she and Petitioner no longer

lived at the home (35 Ellwood Street) where T.M. claimed the abuse occurred at the time

T.M. claimed the abused occurred (in December 1998); and (2) she was working full-time

at that point and, therefore, was not providing daycare for the victim. (ECF No. 1, PageID.

62-63.) Petitioner fails to show that the information in the affidavit was not previously

known to him or could not have been discovered. In December 1998, Petitioner was 17

years old, and at the time of trial, he was 20 years old. He was certainly old enough at 17

and 20 to know or determine where he lived at the time of the offense. He was also old

enough to know whether his mother, with whom he lived, was providing in-home daycare.

Petitioner fails to provide any reason why these facts were not known to him or could not

have been ascertained by him at the time of trial. Rodriguez’s affidavit also details her

significant health problems beginning in April 1998 when she suffered an aneurysm. She

states she was still suffering from resulting memory problems at the time of Petitioner’s

trial in 2002. Rodriguez’s health problems, however, are irrelevant to Petitioner’s ability to

know where he was living in December 1998. Petitioner has not shown that the facts

underlying this claim were not known to him or could not have been made known to him

through the exercise of due diligence prior to June 27, 2015. Therefore § 2244(d)(1)(D)

does not apply and § 2244(d)(1)(A) controls.


                                               5
                                               C.

       Under § 2244(d)(1)(A), the petition was not timely filed. Petitioner’s conviction

became final on January 27, 2004, when the Michigan Supreme Court denied Petitioner’s

application for leave to appeal. The limitations period commenced on January 28, 2004,

and continued to run until Petitioner filed a motion for relief from judgment in the trial court

on December 1, 2004. The motion for relief from judgment tolled the limitations period

with 57 days remaining. See 28 U.S.C. § 2244(d)(2) (“The time during which a properly

filed application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of

limitation....”). The trial court denied the motion on April 25, 2005, and the Michigan Court

of Appeals dismissed the application for denied leave to appeal on July 20, 2005.

Petitioner did not seek leave to appeal the court of appeals’ decision to the Michigan

Supreme Court. The limitations period continued to be tolled until September 14, 2005,

when the time for appealing the Michigan Court of Appeals’ decision expired. See

Holbrook v. Curtin, 833 F.3d 612, 619 (6th Cir. 2016) (holding that the one-year limitations

period is tolled “during the period in which he could have, but did not, appeal” the state

appellate court’s denial of his motion for post-conviction relief). The limitations period

resumed running on September 15, 2005.

       On October 12, 2005, Petitioner filed his first habeas petition. A federal habeas

corpus petition “is not an ‘application for State post-conviction or other collateral review’

within the meaning of 28 U.S.C. § 2244(d)(2).” Duncan v. Walker, 533 U.S. 167, 181

(2001). Consequently, the limitations period was not statutorily tolled while Petitioner’s

first habeas petition was pending. Id. at 181-82. But the one-year limitations period may,


                                               6
in certain limited circumstances, be equitably tolled while a habeas petition is pending.

Reeves v. Campbell, 708 F. App’x 230, 235-36 (6th Cir. 2017). The Court assumes,

without deciding, that the limitations period was tolled while his habeas petition was

pending, that is, from October 12, 2005 through February 9, 2007, when the Sixth Circuit

denied a certificate of appealability. Unfortunately, this does not render the petition

timely. The limitations period, of which 29 days now remained, resumed on February 10,

2007, and expired on March 10, 2007. This petition was filed on February 14, 2018,

almost eleven years after the limitations period expired.

                                              D.

       Alternatively, Petitioner also argues that, even if the petition was not timely filed,

his showing of actual innocence excuses the untimeliness. The Supreme Court has held

that a showing of actual innocence overcomes the statute of limitations. McQuiggin v.

Perkins, 568 U.S. 383, 392 (2013). A valid claim of actual innocence requires a petitioner

“to support his allegations of constitutional error with new reliable evidence – whether it be

exculpatory scientific evidence, trustworthy eyewitness account, or critical physical

evidence – that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

“The Schlup standard is demanding and permits review only in the ‘extraordinary’ case.”

House v. Bell, 547 U.S. 518, 538 (2006) (citation omitted). A court presented with new

evidence must consider it in light of “all the evidence, old and new, incriminating and

exculpatory, without regard to whether it would necessarily be admitted under rules of

admissibility that would govern at trial.” Id. (citation omitted). “Based on this total record,

the court must make ‘a probabilistic determination about what reasonable, properly

instructed jurors would do.’” Id. (quoting Schlup, 513 U.S. at 329)


                                               7
       Petitioner’s actual innocence claim relies on his mother’s affidavit and the affidavits

of Javier Cartagena-Colon and Diana Roriguez-Cintron. First, as discussed above,

Petitioner’s mother’s affidavit is offered to show: (i) Petitioner and his mother did not live

at 35 Ellwood Street, in December 1998, as they already had moved to their new home at

25 Ellwood Street; and (ii) Petitioner’s mother was not providing daycare for the victim at

that time and had not done so since 1995. Second, Cartagena-Colon and Rodriguez-

Cintron state in their respective affidavits that they lived at 35 Ellwood Street from October

1998 to sometime in 2000. (ECF No. 9, PageID. 1456, 1459.)

       The exact address where the assault occurred was not central to the case, and,

other than passing references to Ellwood Street, not even discussed. The victim testified

that the sexual conduct took place at Petitioner’s mother’s home. Neither the victim nor

her mother specified the address. In addition, to the extent these affidavits call into

question the victim’s testimony about the specific address or type of home where the

assault occurred, this type of impeachment evidence does not provide proof of actual

innocence. See Sawyer v. Whitley, 505 U.S. 333, 349 (1992) (newly discovered

impeachment evidence “will seldom, if ever,” establish actual innocence); In Re Byrd, 269

F.3d 561, 577 (6th Cir. 2001) (“attacks on trial witness’s ... reliability, ...do not provide

proof of ‘actual innocence’”).

       Rodriguez’s claim that she did not provide daycare after 1995 is similarly

insufficient to raise a credible actual innocence claim. First, her affidavit should be viewed

with caution because, as Petitioner’s mother, she has a personal stake in his exoneration.

See Chavis-Tucker v. Hudson, 348 F. App’x 125, 134 (6th Cir. 2009). Second, her

affidavit was executed thirteen years after Petitioner’s trial and seventeen years after she


                                                8
claims to have moved out of the Ellwood home. The passage of time between the crime

and Rodriguez’s affidavit makes her affidavit less persuasive.

       The affidavits all have significant problems and fall far short of convincing the Court

that, when considered in light of all the evidence presented at trial, the affidavits make it

“more likely than not any reasonable juror would have reasonable doubt.” House, 547

U.S. at 538. Equitable tolling is not warranted and the petition is untimely.

                                       IV. Conclusion

       For the reasons stated, Respondent’s motion for dismissal is GRANTED. The

petition is DISMISSED.

       Further, because jurists of reason could not find the Court’s procedural ruling that

the petition is untimely debatable, a certificate of appealability is DENIED. See 28 U.S.C.

§ 2253(c)(1)(a), (2); Fed. R. App. P. 22(b).

       SO ORDERED.




                                            S/Paul D. Borman
                                            Presiding U.S. District Judge for
                                            Avern Cohn
                                            U.S. District Judge
Dated: 12/20/2019
      Detroit, Michigan




                                               9
